    Case: 1:16-cv-04884 Document #: 124 Filed: 03/01/19 Page 1 of 3 PageID #:1575



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KIM AMMONS,                                        )
                                                   )
                 Plaintiff,                        )       1:16-cv-04884
                                                   )
        v.                                         )       Judge Robert M. Dow, Jr.
                                                   )       Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                        )
                                                   )
                 Defendant.                        )

                     BOARD’S MOTION IN LIMINE NO. 21
                TO BAR THE INTRODUCTION OF MATERIALS
       FROM SEDGWICK (A THIRD-PARTY VENDOR) OR ANY DISCUSSION
       OF PLAINTIFF’S SHORT-TERM DISABILITY BENEFITS TO THE JURY

        Defendant, Board of Education of the City of Chicago (“Board”), by its attorneys, pursuant

to the Federal Rules of Evidence and the Federal Rules of Civil Procedure, moves this Court to bar

any discussion, evidence, argument, or testimony, including the introduction of any materials or

communications between Plaintiff and Sedgwick CMS (“Sedgwick”), a third-party vendor that was

previously in charge of handling short-term disability benefit requests from Board employees and

any discussions regarding short-term disability benefits with Sedgwick or the Board’s Office of

Employee Engagement (“OEE”).

        In this case, Plaintiff’s only claim before the jury in this case is an ADA failure to

accommodate claim. 1 In order to prevail on her ADA failure to accommodate claim, Plaintiff must

“point to evidence showing that (1) she is a qualified individual with a disability; (2) her employer

was aware of this disability; and (3) her employer failed to reasonably accommodate the disability.”

Guzman v. Brown County, 884 F.3d 633, 642 (7th Cir. 2018). Sedgwick is a third-party vendor that


1 The Board’s Motion to Strike Plaintiff’s Jury Demand as to Plaintiff’s Retaliation Claims. ECF No. 100.
However, even if the Plaintiff’s FMLA and ADA retaliation claims were before the jury, it would not change
the result because Plaintiff does not allege she was retaliated against for taking short-term disability leave.
Even if she did, short-term disability leave is not protected by the FMLA or the ADA.

                                                       1
   Case: 1:16-cv-04884 Document #: 124 Filed: 03/01/19 Page 2 of 3 PageID #:1576



managed short-term disability benefits during the time period relevant to this case. Any Sedgwick

materials and/or any discussions regarding short-term disability benefits with Sedgwick or the

Board’s OEE are not relevant to whether or not the Board failed to accommodate Plaintiff under

the ADA.

        On April 29, 2015, Plaintiff submitted a request to the Board for an ADA reasonable

accommodation and reported her claimed disability to the Board. Memorandum Opinion and

Order, ECF No. 77, p. 7. Thereafter, Plaintiff was out on approved short-term disability leave from

December 3, 2015 to January 3, 2016 and January 5, 2016 to January 10, 2016. Id., pp. 11-12. There

is no evidence in this case to suggest that Sedgwick communicated with any Board employee

concerning Plaintiff’s request for an accommodation or otherwise had any involvement in the

interactive process between Plaintiff and the Board concerning the same.             For example, any

materials or communications that Plaintiff submitted to Sedgwick as part of her request for short-

term disability benefits have no bearing on the Board’s knowledge of Plaintiff’s claimed disability,

whether Plaintiff requested an accommodation from the Board, or the interactive process between

the Board and Plaintiff. Likewise, any communications regarding the subject of short-term disability

benefits that Plaintiff had with either Sedgwick or the Board’s OEE are not relevant to whether or

not the Board failed to accommodate Plaintiff under the ADA.

        Admitting any such materials or communications or allowing testimony concerning the same

will only result in unfair prejudice to the Board if the jury confuses Sedgwick’s file materials with the

Board’s file materials and/or construes a request for short-term of disability benefits as a request for

a reasonable accommodation. FRE 401 and 403. For the same reasons, admitting such materials or

communications or allowing testimony concerning the same will result in confusion of the issues,

misleading the jury about the claims in this case, and wasting time. FRE 401 and 403.




                                                   2
   Case: 1:16-cv-04884 Document #: 124 Filed: 03/01/19 Page 3 of 3 PageID #:1577



       The only relevance Plaintiff’s short term disability benefits have is with respect to Plaintiff’s

mitigation and her damages. However, that information is for the Judge and not the jury. (See

Motion in limine No. 20).

       WHEREFORE, the Board moves to bar any and all discussion, evidence, argument, or

testimony to the jury concerning Sedgwick’s file materials, communications between Plaintiff and

Sedgwick and any discussions regarding short-term disability benefits with Sedgwick or the Board’s

OEE.

Dated: March 1, 2019.
                                               Respectfully submitted,


                                               BOARD OF EDUCATION OF THE CITY OF
                                               CHICAGO, DEFENDANT

                                               Joseph Moriarty, General Counsel

                                       By:     /s/Christina Jaremus
                                               Christina Jaremus, Assistant General Counsel
                                               Giselle Safazadeh, Assistant General Counsel
                                               Susan J. Best, Assistant Deputy General Counsel
                                               Board of Education of the City of Chicago
                                               1 North Dearborn, Suite 900
                                               Chicago, Illinois 60602
                                               Telephone: (773) 553-1700
                                               gbsafazadeh@cps.edu
                                               cjaremus@cps.edu
                                               sjbest@cps.edu

                                 CERTIFICATE OF SERVICE

        I, Christina Jaremus, an attorney, do hereby certify that I caused the attached Board’s
Motion in Limine No. 21 to Bar The Introduction of Materials from Sedgwick (A Third-
Party Vendor) or any Discussion of Plaintiff’s Short-Term Disability Benefits to the Jury to
be filed with the Clerk of the Court on March 1, 2019 using the CM/ECF system which sent
notification of such filing to all counsel of record.


                                       By:     /s/Christina Jaremus
                                               Christina Jaremus, Assistant General Counsel



                                                  3
